UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 22, 2009 COPSYNC, Inc. (Exact name of registrant specified in charter) Delaware 000-53705 98-0513637 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2, Canyon Lake Texas 78133 (Address of principal executive offices) (Zip Code) (830) 964-3838 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12 oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-f(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section7— Regulation FD Item7.01 Regulation FD Disclosure On July 22, 2009, the Registrant issued a press release, which is attached hereto and incorporated by reference as Exhibit 99.1 to this Current Report on Form 8-K, announcing that Sheriff Joe Arpaio had recommended the Registrant’s information sharing software at the recent Sheriffs' Association of Texas 131st Annual Training Conference in Corpus Christi, TX. Section9 — Financial Statements and Exhibits Item9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release, dated July 22, 2009. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPsync, Inc. Dated: July 22, 2009 By: /s/Russell D. Chaney Name: Russell D. Chaney Title: Chairman and Chief Executive Officer 3
